Order and judgment (one paper), Supreme Court, New York County (Stephen Crane, J.), entered March 25, 1996, which, inter alia, denied petitioner’s motion to confirm the report of a Special Referee, granted respondent’s motion to reject the report and make new findings without taking additional testimony, and found that the fair value of petitioner’s shares in respondent corporation as of May 23, 1992 was $19,800 (168 Misc 2d 91), unanimously affirmed, with costs.
The court’s valuation determination is supported by the record, and competing interpretations of fact or credibility evidence are insufficient to warrant reversal (see, Matter of Penepent Corp., 198 AD2d 782). No single methodology or set of factors is mandatory (see, Matter of Seagroatt Floral Co., 78 NY2d 439, 445). We have already held that the IAS Court had the power to appoint an independent appraiser to the exclusion of the Referee’s report (215 AD2d 341), and we find no reason to depart from our prior decision. The IAS Court therefore had the power to confirm that independent appraisal and credit the independent expert instead of adopting the Referee’s report. We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Milonas, Tom, Andrias and Colabella, JJ. [See, 168 Misc 2d 91.]